Citation Nr: 1207715	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-34 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the period prior to October 17, 2006, and a rating in excess of 30 percent for the period thereafter, for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for the period prior to December 1, 2010, and a rating in excess of 20 percent for the period thereafter, for left hip limitation of abduction (previously characterized as left hip bursitis).

3.  Entitlement to a compensable rating for left hip limitation of extension.

4.  Entitlement to a compensable rating for left hip limitation of flexion.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1980, and from November 1982 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in October 2010.  At that time, the Board remanded the issues of entitlement to a rating in excess of 10 percent for left hip bursitis and entitlement to a rating in excess of 10 percent for migraine headaches to the agency of original jurisdiction (AOJ) for further development.  

Upon remand, the AOJ granted a partial increase for migraine headaches, assigning a 30 percent rating for such disability effective as of October 17, 2006.  The AOJ also granted a partial increase for the left hip disability upon remand.  In particular, it recharacterized the bursitis as limitation of left hip abduction, and assigned a higher rating of 20 percent for such disability, effective as of December 1, 2010.  The AOJ also granted separate evaluations for limited flexion of the left hip and limited extension of the left hip, both effective as of December 1, 2010, and assigned a noncompensable evaluation for each of these disabilities.  As these three ratings all pertain to the left hip disability, they are all before the Board.  Further, all four of these issues remain on appeal because the AOJ's determinations were not a full grant of the benefits sought on appeal, and the Veteran did not express satisfaction with the determinations.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board also referred the issue of entitlement to a TDIU to the AOJ for appropriate action in October 2010, as that issue had been raised by the record by not yet adjudicated by the AOJ.  In particular, the Veteran has claimed that he has been unemployable since 1996 due primarily due his migraine headaches.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It does not appear that any action has yet been taken on this claim.  As the Veteran has claimed entitlement to a TDIU primarily based on a disability that is currently under appeal, this issue is also under the Board's jurisdiction.  

Therefore, the issues on appeal are as stated on the first page of this decision.  As discussed below, the Board finds that the AOJ substantially complied with the remand instructions, and there is sufficient evidence of record to decide the issues concerning the left hip.  As such, a further remand is not required in this regard under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, further development is necessary as to the issue of a higher rating for migraine headaches and the inferred TDIU claim.
 
Accordingly, the issues of entitlement to an increased rating for migraine headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his left hip bursitis has manifested by impairment of the thigh with abduction limited to 10 degrees throughout the period on appeal, including as due to pain and other factors.

2.  Although there has been some limitation of extension of the left thigh, the Veteran has had greater than 5 degrees of extension throughout the appeal, even accounting for pain and additional functional loss during flare-ups, and any impairment of the left thigh is contemplated under the rating for limited abduction.

3.  Although there has been some limitation of flexion of the left thigh, the Veteran has had greater than 45 degrees of extension throughout the appeal, even accounting for pain and additional functional loss during flare-ups, and any impairment of the left thigh is contemplated under the rating for limited abduction.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, have been met for the period prior to December 1, 2010, for left hip bursitis/limitation of abduction.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5019, 5253 (2011).

2.  The criteria for a rating in excess of 20 percent for left hip bursitis/limitation of abduction have not been met for the period beginning December 1, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5019, 5253 (2011).

3.  The criteria for a compensable rating for left hip limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2011).

4.  The criteria for a compensable rating for left hip limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5252 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in February 2005, prior to the initial unfavorable decision, of the evidence and information necessary to substantiate his remaining service connection claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  In March 2008, after the initial determination, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  Further, records relating to the Veteran's disability benefits from the Social Security Administration (SSA) have been obtained and considered.  There is no indication or argument that any pertinent records remain outstanding.  In particular, the Board notes that the AOJ requested the Veteran to identify any outstanding treatment records pertaining to his left hip in November 2010, and to complete the necessary authorization form for any non-VA records, as directed in the prior remand.  In response, the Veteran provided some additional records from the Naval Hospital dated through November 2010.  He did not identify any other outstanding records, VA or otherwise, or authorize VA to obtain any other non-VA records.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, to the extent that any pertinent medical records may remain outstanding, VA has made all reasonable efforts in an attempt to obtain such evidence.

Additionally, the Veteran was afforded VA examinations concerning his left hip in March 2005 and December 2010.  As directed in the remand, the most recent examiner recorded evidence as to the functional limitations caused by pain or other symptoms, as well as the frequency and severity of flare-ups and the effect of pain on range of motion.  The Board notes that the Veteran's representative has argued that this December 2010 VA examination is inadequate, in that the examiner did not state at what point pain was evident during range of motion testing.  However, it is apparent from the examiner's comments, as discussed below, that the recorded measurements accounted for the decrease in range due to pain.  As such, the Board finds that the VA examination is sufficient, and no further examination is necessary.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  Also, in the circumstances of this case, another remand would serve no useful purpose as to the issues decided herein, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these issues.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, if the maximum available rating has been assigned under the applicable diagnostic code, consideration of these provisions is not necessary.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.  

In this case, the Veteran has been in receipt of service connection for a left hip disability effective since 1996.  Such disability was characterized as bursitis and rated as 10 percent disabling under Diagnostic Code (DC) 5251-5019 prior to December 1, 2010.  At that point, the disability was recharacterized for rating purposes as limitation of abduction of the left hip and assigned a 20 percent rating under DC 5253.  Separate non-compensable ratings were also granted for left hip limitation of extension and limitation of flexion as of December 1, 2010, under DCs 5251 and 5252, respectively.  The Veteran applied for an increased rating for his left hip disability on January 12, 2005, and he disputes each of these ratings.

Under DC 5019, bursitis will be rated on limitation of motion of affected parts as degenerative arthritis.  Under DC 5003, degenerative arthritis is to be rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a.

Normal range of motion of the hip is from 0 to 125 degrees flexion and from 0 to 45 degrees abduction.  38 C.F.R. § 4.71a, Plate II.  Limitation of motion of the hip or thigh may be rated under DC 5250 (ankylosis of the hip), DC 5251 (limitation of extension), 5252 (limitation of flexion), or 5253 (impairment of the thigh).  

Under DC 5250, ratings of 60 to 90 percent are available for ankylosis of the hip.  See 38 C.F.R. § 4.71a.  However, there is no evidence of ankylosis.  In particular, there has been no notation of ankylosis, and the Veteran retains some degree of mobility in his left hip.  As such, a rating is not appropriate under this code.  

Under DC 5251, a 10 percent rating will be assigned for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a.  

Under DC 5252, a 10 percent rating will be assigned for limitation of flexion of the thigh to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees; and a 40 percent rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  

Under DC 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  

The Board notes that ratings are also available for a hip disability under 38 C.F.R. § 4.71a, DCs 5254 and 5255.  However, as there is no evidence of a flail joint or malunion of the femur, a rating under these criteria would not be appropriate. 

For comparison, during a January 1996 VA examination for the purposes of initial service connection, and well before the period on appeal, the Veteran was noted to have normal range of motion and some discomfort of the left hip.  There was flexion to 100 degrees, external rotation to 45 degrees, and internal rotation easily to about 35 degrees.  During a November 1996 VA examination, the Veteran was again noted to have full range of motion without any evidence of painful motion.  The examiner stated that all joints were normal, with the exception of some tenderness in the left hip and possible mild bursitis.

In contrast, there is evidence of limitation of motion of the Veteran's left hip or thigh from 2005 forward.  During a March 2005 VA examination, the Veteran reported a daily aching pain in the left hip, with sharp pain when he tried to walk or stand for more than a minute, as well as when he turned over at night about twice a week.  During range of motion testing, the Veteran was unable to tolerate any manipulation of the left hip, actively or passively, in that he cried out in pain with any attempts at movement.  X-rays were normal, and the diagnosis was bursitis.

During the December 1, 2010 VA examination, the Veteran reported being unable to bathe and dress independently due to unspecified joint pains and headaches, as well as inability to use the toilet independently due to  hip pain when sitting or rising.  The Veteran stated that this hip pain had progressed over the years, and it was now present on a constant basis at a level of 6-7 out of 10, with subjective stiffness, weakness, and instability.  He also reported flare-ups with pain to a level of 9 out of 10 with no precipitating factor, sometimes when he wakes up.  The Veteran used a cane, and he reported using a walker with flare-ups.  

Range of motion testing revealed flexion of the left hip limited to 70 degrees, extension limited to 10 degrees, abduction limited to 10 degrees, adduction limited to 10 degrees, external rotation from 0 to 30 degrees, and internal rotation from 0 to 10 degrees.  These measurements were with active motion after three repetitions.  The examiner stated that range of motion was limited by pain and effort, and that there was no additional loss of function with repetitive use.  The examiner stated that any additional loss of function from flare-ups could not be stated without resorting to mere speculation.  X-rays of the left hip were normal, and there was no change since the x-rays in March 2005.  The diagnosis was bursitis with moderate functional limitation.  The examiner stated that the Veteran's effort during range of motion testing was sub-optimal, and partially reduced by effort and deconditioning.

In addition to the VA examination reports, available treatment records from the Naval Hospital reflect unspecified decreased range of motion in the left hip to flexion, extension, internal rotation, and external rotation in February 2005.  A bone scan was normal in June 2005.  Treatment records dated in October 2006 and December 2006 also demonstrate unspecified limited motor examination for extension in the left leg due to hip discomfort.  The Board notes that there are also several notations of joint pain and arthralgias, not specifically related to the left hip.

Throughout the appeal, the Veteran has reported severe left hip pain, as well as other joint pains, that limit his function.  In his January 2005 claim, he asserted that his left hip condition had "progressively worsened over the last few years."  In a February 2005 statement, one of the Veteran's friends stated that he has an observable limp and unsteady gait.  The Board finds that these statements are generally consistent with the medical evidence of record.

Considering all lay and medical evidence of record, the Board finds that the Veteran is entitled to a rating of 20 percent, but no higher, for left hip bursitis/limitation of abduction for the entire period on appeal, or since January 12, 2005.  However, no other increase in the disability ratings for the left hip is appropriate.  

Specifically, although there are no objective measurements of limited motion or functional loss prior to December 1, 2010, the Board resolves all reasonable doubt in the Veteran's favor and finds that this same degree of impairment was present at the time of the January 2005 claim for an increased rating.  The evidence demonstrates that the Veteran's range of motion of the left hip or thigh has decreased, and the degree of pain has increased (including during flare-ups or after repetitive movement), since service connection was initially granted for the left hip effective in 1996.  Lay statements by the Veteran and a friend indicate that he has had essentially the same subjective symptomatology since 2005.  Further, treatment records indicate unspecified limitation of motion of the left hip of thigh, due to left hip pain or discomfort, as well as other pains and arthralgias, from 2005 forward.  

During the December 1, 2010 VA examination, the Veteran's left hip abduction was limited to 10 degrees, which meets the criteria for a 20 percent rating for impairment of the thigh under DC 5253.  Further, as this is the maximum rating available under this diagnostic code, a higher rating may not be granted based on consideration of pain or other factors, to include during flare-ups.  See Spencer, 13 Vet. App. at 382.  Moreover, the examiner indicated that the recorded left hip range of motion measurements were limited by pain, reduced effort, and deconditioning.  As such, the DeLuca factor is already reflected in these measurements.

In contrast, the Veteran did not meet the criteria for a compensable rating for limitation of flexion or extension during the VA examination, even with consideration of functional loss due to pain.  Rather, the Veteran had flexion to 70 degrees, which is well above the 45 degrees of limitation required for a compensable rating for flexion.  See DC 5252.  The Veteran had extension to 10 degrees, which is also above the 5 degree of limitation required for a compensable rating for extension.  See DC 5251.  As noted above, these measurements account for pain and also limitation after several repetitions.  Further, the examiner stated that it would not be possible to estimate the degree of any further functional loss during flare-ups without resorting to mere speculation.  As such, a higher rating is not warranted under either of these codes, and there is also no indication that such codes more accurately reflect the Veteran's overall left hip disability.

With respect to the rating criteria for bursitis, DC 5019 provides that such disability is to be rated based on limitation of motion of the affected joint, as with arthritis (DC 5003).  Further, the Veteran has been granted a 20 percent rating for his left hip disability, which is the highest rating available under such criteria where there is not compensable limitation of motion of the affected part.  See 38 C.F.R. § 4.71a.  As such, no further discussion of these provisions is necessary.  

The Board has considered the Veteran's complaints of severe pain and difficulty standing, walking, driving, and turning over in bed.  However, pain itself does not constitute functional loss, and painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell, 25 Vet. App. 32.  To the extent that the Veteran's pain results in additional functional loss, to include during flare-ups, such functional loss is contemplated under the 20 percent rating assigned herein for bursitis/limited abduction of the left hip or thigh.  See id.  To assign a separate or higher rating otherwise would constitute impermissible pyramiding.  See 38 C.F.R. § 4.114.

Further, the Board notes that the Veteran indicated in his January 2005 claim that his left hip disability had increased in severity over the past several years.  There is also no medical evidence indicating that the Veteran's disability first rose to the current level of severity within the one year prior to the claim.  

In summary, the Board finds that the Veteran is entitled to a rating of 20 percent for left hip bursitis/limitation of abduction for the entire period on appeal.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher evaluation for such disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Although the AOJ assigned staged ratings, the Board finds that the severity of the  Veteran's disability has been relatively stable throughout the appeal.  As such, staged ratings are not appropriate.  While the Veteran's pain may have increased during the appeal, any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the manifestations of the Veteran's left hip disability, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Further, referral for consideration of an extra-schedular rating is not necessary.  See id.  

As noted above, the issue of entitlement to a TDIU has been raised by the record and is being remanded to the AOJ for further development.  


ORDER

For the period prior to December 1, 2010, a rating of 20 percent, but no higher, for left hip bursitis/limitation of abduction is granted.

For the period beginning December 1, 2010, a rating in excess of 20 percent for left hip limitation of abduction (previously bursitis), is denied.

A compensable rating for left hip flexion is denied.

A compensable rating for left hip extension is denied.


REMAND

Further development is necessary for a fair adjudication of the remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Veteran has claimed to be unemployable due primarily to his migraine headaches, which he states have been of essentially the same frequency and severity since service.  In particular, he has reported constant headaches which are more severe approximately 2-4 times per month, in that he has difficulty thinking or functioning and must lay down for 1-3 days.  See, e.g., November 2006 statement.  

VA regulations provide that a 50 percent will be assigned for migraine headaches where there are very frequent, completely prostrating and prolonged attacks, that are productive of severe economic inadaptability.  A rating of 30 percent will be assigned where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 8100.

The Veteran has not worked since 1996.  He has been in receipt of SSA disability benefits effective since June 2000.  The October 2007 fully favorable decision from the SSA indicates that the Veteran was found to have severe impairment based on Gulf War Syndrome as of that date.  There are also several medical opinions indicating that the Veteran is unemployable due to Gulf War Syndrome, including migraine headaches as well as other symptomatology or disabilities for which he has not been granted service connection.  See, e.g., July 2008 private record.  

Although there are several notations in treatment records that the Veteran cannot work due to his headaches, it is unclear whether these were just a transcription of the Veteran's reports of inability to work, or an actual opinion by the medical provider.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (stating that evidence recorded by a medical professional, unenhanced by any medical comment, does not constitute competent medical evidence).  The Board notes that the Veteran is service-connected for many disabilities in addition to his migraine headaches and left hip disabilities that are now on appeal, although service connection was previously denied for many conditions claimed as due to Gulf War Syndrome.

Additionally, while the Veteran was afforded VA examinations in March 2005 and December 2010, neither examiner indicated whether the migraine headaches were productive of severe economic inadaptability.  They also did not indicate the effects on employability of the Veteran's service-connected disabilities, so as to allow for a fair adjudication of the inferred claim for a TDIU.  Accordingly, the Veteran should be scheduled for an appropriate VA examination as to these questions upon remand.

Finally, as the Veteran has not yet been notified of the evidence and information required to establish entitlement to a TDIU requirements, he should be provided with such notice upon remand.  The Veteran should also be allowed the opportunity to identify any outstanding treatment records, and appropriate efforts should be made to obtain any identified records for which sufficient authorization is received.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information required to substantiate a claim for a TDIU.

2.  Allow the Veteran another opportunity to identify any outstanding treatment records pertaining to his service-connected disabilities, and to complete an authorization form (VA Form 21-4138) for any non-VA records.  Efforts should be made to obtain any identified records for which sufficient authorization is received.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified and allowed the opportunity to provide such records.

3.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) as to the claims for an increased rating for migraine headaches and for a TDIU.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's migraine headaches have been productive of severe economic inadaptability at any time during the appeal?  If so, please state when the headaches first reached such level, if possible.

(b)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has been unable to maintain substantially gainful employment due to his migraine headaches, alone or together with any other service-connected disabilities, at any time during the appeal?  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to the effects of any nonservice-connected disabilities or age.  If so, please state when the Veteran first became unemployable solely due to service-connected disabilities, to the extent possible.  

All lay and medical evidence of record should be considered for each of the above opinions, and a complete rationale should be provided for any opinion offered.  If a requested opinion cannot be provided without resorting to mere speculation, the examiner should so state, and should indicate why a non-speculative opinion cannot be offered.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for an increased rating for migraine headaches, and the claim for a TDIU, based on all lay and medical evidence of record.  If the claims remain denied, issue a SSOC to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  









(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


